09-2040-ag
         Zhang v. Holder

                                                                                           BIA
                                                                                   A073 534 143
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United               States Court of Appeals
 2       for the Second Circuit, held at the               Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl               Street, in the City of
 4       New York, on the 7 th day of January,              two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                         Chief Judge,
 9                GUIDO CALABRESI,
10                DEBRA ANN LIVINGSTON,
11                         Circuit Judges.
12       _________________________________________
13
14       QIAO YONG ZHANG,
15                Petitioner,
16
17                         v.                                      09-2040-ag
18                                                                 NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONER:                 Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:                 Tony West, Assistant Attorney
27                                       General; M. Jocelyn Lopez Wright,
28                                       Senior Litigation Counsel; Jason
29                                       Wisecup, Trial Attorney, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, D.C.
33
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Petitioner Qiao Yong Zhang, a native and citizen of the

6    People’s Republic of China, seeks review of an April 29,

7    2009 order of the BIA denying her motion to reopen.       In re

8    Qiao Yong Zhang, No. A073 534 143 (B.I.A. Apr. 29, 2009).

9    We assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).   When the BIA considers relevant

14   evidence of country conditions in evaluating a motion to

15   reopen, we review the BIA’s factual findings under the

16   substantial evidence standard.     See Jian Hui Shao v.

17   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

18       There is no dispute that Zhang’s motion to reopen was

19   both untimely and number-barred.     See 8 C.F.R.

20   § 1003.2(c)(2).   However, there is no time or numerical

21   limitation for filing a motion to reopen if it is “based on

22   changed circumstances arising in the country of nationality

23   or in the country to which deportation has been ordered, if



                                   2
1    such evidence is material and was not available and could

2    not have been discovered or presented at the previous

3    hearing.”   8 C.F.R. § 1003.2(c)(3)(ii).   The BIA reasonably

4    found that Zhang’s motion to reopen did not qualify for such

5    an exception.

6        The BIA did not abuse its discretion in finding that

7    Zhang failed to establish changed country conditions in

8    China based on her baptism and “continued practice” of

9    Christianity in the United States.    See Li Yong Zheng v.

10   U.S. Dep’t of Justice, 416 F.3d 129, 130-31 (2d Cir. 2005)

11   (holding that a change in personal circumstances in the

12   United States does not constitute a change in country

13   conditions, and therefore does not establish an exception to

14   the filing deadline for motions to reopen).    Moreover, the

15   BIA reasonably declined to reopen based on the country

16   conditions evidence in the record, including the State

17   Department’s 2008 Religious Freedom Report for China.     See

18   U.S. Department of State 2008 Religious Freedom Report for

19   China; see also 2007 Annual Report of the Congressional-

20   Executive Commission on China.    Although it did not discuss

21   that evidence in detail, it was not required to do so.       See

22   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338

23   n.17 (2d Cir. 2006) (presuming that the agency has taken



                                   3
1    into account all evidence presented, unless the record

2    “compellingly suggests otherwise”).     This is particularly so

3    because the evidence Zhang submitted was the same the agency

4    is asked to consider “time and again.”     See Wei Guang Wang

5    v. BIA, 437 F.3d 270, 275 (2d Cir. 2006) (holding that the

6    BIA does not abuse its discretion by giving summary

7    consideration to evidence presented in a motion to reopen,

8    particularly when dealing with evidence which the BIA is

9    asked to repeatedly consider).     Therefore, the BIA did not

10   abuse its discretion in denying Zhang’s motion to reopen.

11   See 8 C.F.R. § 1003.2(c)(3)(ii).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot. Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34(b).

20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk
22
23                               By:___________________________




                                   4